Exhibit 32 First Sentry Bancshares, Inc 10-Q CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of First Sentry Bancshares, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Geoffrey S. Sheils, President and Chief Executive Officer of the Company,and Richard D. Hardy, Senior Vice President and Chief Financial Officer, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002,that to best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Geoffrey S. Sheils Date: May 15, 2012 Geoffrey S. Sheils President and Chief Executive Officer /s/ Richard D. Hardy Date: May 15, 2012 Richard D. Hardy Senior Vice President and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to First Sentry Bancshares, Inc. and will be retained by First Sentry Bancshares, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
